PER CURIAM:
"[ 1 The petitioner, Glen Joseph Blake, filed a pe’mtlon requesting . reinstatement as a member of the Oklahoma Bar Association. Blake voluntarily resigned from the OBA during the pendency of disciplinary proceedings,. Having found the petition supported by clear and convincing evidence, we issue an order granting reinstatement. We further sustain the OBA's application for assessment of costs in the amount of $22.40, and direct Petitioner Blake to pay the same within thirty (80) days of this opinion. .
Facts and Procedural History
1 2 Blake graduated from the University of Tulsa College of Law in May of 2000. He was admitted to the OBA on September 25, 2000. Prior to attending law school, Blake battled with drug and alcohol addiction. In the early 1990's, Blake was arrested on two occasions for alcohol-related offenses. In 1994, he sought professional help through a drug treatment-facility. Blake successfully maintained his sobriety until approximately 2003, when he began using prescription pain medication for an abscessed tooth. His use of pain medicine evolved into a full relapse. He transitioned from pain medicine to alcohol, and later progressed to methamphetamine use and addiction,
T 8 In June of 2007, Blake was arrested by the Tulsa County Sheriff during his attempted sale of methamphetamine to a confidential informant, He was subsequently charged with one felony count of trafficking in illegal drugs in violation of 63 O.S. 2-415(B).1 On March 17, 2008, Blake entered a blind plea of guilty to the trafficking charge. Judge William Kellough sentenced him to a term six years imprisonment with the Oklahoma Department of Corrections. ©
T4 On February 15, 2008, Blake submitted an affidavit of resignation pending disciplinary proceedings to the Oklahoma Supreme Court.2 We approved Blake's resignation by an order entered -on June 17, 2008, Although Blake failed to timely file the affidavit required by Rule 9.1 of the Oklahoma Rules Governing Disciplinary Proceedings, 5 O.S. *4682011, ch. 1, app. 1-A, he eventually ﬁled the affidavit on April 30, 2015.
~ T5 Blake "was released from prison on parole in June 2010. Blake's criminal sentence required him to complete a number of community service hours. He began satisfying the community 'service obligation by working in the Tulsa County Public Defender's office. Initially, Blake performed primarily clerical tasks; however, he later worked as a paralegal, assisting with investigations and case preparation. After concluding his community service in December of 2010, Blake was offered a position with the Public Defender.3 Testimony presented to the Professional Responsibility Tribunal detailed Blake's duties with the Public Defender's office. His responsibilities included conducting client interviews at the jail, preparation of client files, and assisting attorneys with general clerical and investigative work, Blake also conducted legal research, drafted motions, and provided support to. attorneys during court proceedings.. All of this work was performed on behalf of and under the direct supervision of licensed attorneys. According to Blake, he always informed clients that he was not a licensed attorney. He emphatlcally demed offering legal advice or engaging in the unauthorized practice of law. Tulsa County Public Défender, Rob Nigh, praised Blake's work-ethic and noted his in-tenti'on to offer him a job as an attorney, conditioned on reinstatement.
16 On February 12, 2015, Blake filed a petition seeking reinstatement as a member of the OBA. A hearing was held before the PRT, and the panel unanimously recommended Blake be reinstated. In accordance with RGDP Rules 114 and 11.5, the PRT issued a report on September 28, 2015 with the following findings: (1) Blake filed a petition seeking reinstatement with the‘OBA; (2) Blake complied with all procedural rules delineated in the RGDP for reinstatement inquiries; (8) Blake demonstrated, by clear and convincing evidence, that he possesses the requisite good moral character for readmission to the OBA; (4) Blake established by clear and convincing evidence that he has not engaged in the unauthorized practice of law in the State of Oklahoma; and (5) Blake completed 46.5 hours of MCLE in calendar years 2014 and 2015, However, the PRT Report did not address whether Blake possessed the requisite "competency and learning in the law" and whether he was exempt from retaking the bar examination, as required by RGDP Rule 11.5(c).4
T7 Following entry of the PRT Report, Blake filed his brief in support of reinstatement. The OBA waived its right to submit an answer brief in this cause, but acknowledged support for Blake's reinstatement.
w
Standard of Review
T8 Reinstatement matters are initially conducted before the PRT. The panel is obligated to provide this Court with a detailed summary of their factual and legal determinations. See RGDP Rules 11.8-11.5. A report from the PRT is required to include specific determinations regarding whether: 1) the petitioner possesses the good moral character which would entitle him to be admitted to the Bar Association; 2) the petitioner has not engaged in the unauthorized practice of law during the period of suspension; and 3) the petitioner possesses the competency and learning required for admission to the practice of law. In re Reinstatement of Pacenza, 2009 OK 9, ¶ 9, 204 P.3d 58, 62, Failure to establish any of these essen*469tial prerequisites necessitates denial of reinstatement. Any recommendations of the PRT are merely advisory and the panel's conclusions are not binding. In re Reinstatement of Kerr, 2015 OK 9, ¶ 6, 345 P.3d 1118, 1121. This Court conducts a review of PRT findings by "exercise[ing] independently its original jurisdiction and applying] a de novo standard of review." In re Reinstatement of Hird, 2008 OK 25, ¶ 3, 184 P.3d 535, 537. We are vested with a nondelegable, constitutional duty to regulate the practice of law. In re Reinstatement of Mumina, 2009 OK 76, ¶ 7, 225 P.3d 804, 808. Our primary objectives when weighing an attorney's request for reinstatement are protecting the public and maintaining confidence in the OBA. In re Reinstatement of Page, 2004 OK 49, ¶ 3, 94 P.3d 80, 82.
19 Additionally, RGDP Rule 11.4 provides "[aln applicant for reinstatement must establish affirmatively that, if readmitted or if the suspension from practice is removed, the applicant's conduct will conform to the high standards required of a member of the Bar." An attorney seeking reinstate, ment "bears the heavy burden of showing, by clear and convincing evidence, that reinstate ment is warranted." In re Reinstatement of Page, ¶ 2, 94 P.3d at 81. Applicants must present stronger proof of meeting admission standards than an individual seeking to join the OBA for the first time. In re Reinstatement of Otis, 2007 OK 82, ¶ 7, 175 P.3d 357, 361, When evaluating a bid for readmission to the OBA, this Court weighs certain factors, including but not limited to: 1) the applicant's present moral fitness; 2) demonstrated consciousness of the conduct's wrongfulness and the disrepute it has brought upon the legal profession; 8) the extent of rehabilitation; 4) the original misconduct's seriousness; 5) conduct after resignation; 6) time elapsed since the resignation; 7) the applicant's character, maturity, and experience when suspended; and 8) present legal competence. In re Reinstatement of Pacenza, ¶ 9, 204 P.8d at 62. Every reinstatement proceeding must be evaluated and decided on a case-by-case basis, with each result dependent on the particular facts and circumstances. Id.
Analysis ~
110 The record before this Court reflects that Blake was charged and convicted of a yery serious felony-trafficking methamphetamine. It is equally clear that Blake has battled with drug and alcohol. addiction throughout his life. There is little doubt Blake's substance abuse was the catalyst behind his felony drug conviction. Since being released from incarceration, he has taken great strides toward rehabilitation Blake has worked diligently to maintain his sobriety and acknowledged the gravity of his wrongdoing. These things were firmly established in the hearing before the PRT.
Felony Conviction |_
T11 It is necessary to evaluate Blake's felony conviction and determine if the criminal act should preclude reinstatement to the OBA. Our prior decisions have held that a felony conviction alone will not prevent reinstatement to the OBA. In re Reinstatement of Seelye, 2005 OK 34, ¶ 4, 115 P.3d 836, 839; In re Reinstatement of Page, ¶ 3, 94 P.3d at 82. Nevertheless, the more severe an offense, the heavier burden an applicant must overcome to gain reinstatement. Id. Although this Court applauds rehabilitation efforts and embraces reform through hard work, we will not let feelings of sympathy affect our judgment. See RGDP Rule 114 ("Feelings of sympathy toward the applicant must be disregarded.").
€12 This Court has weighed numerous reinstatement cases involving attorneys who were suspended, disbarred or resigned following a criminal conviction. The facts presented in this proceeding are remarkably similar to a few of these cases. For example, in the case of In re Reinstatement of Wright, 1995 OK 128, 907 P.2d 1060, we weighed a former district attorney's request for reinstatement following his conviction and imprisonment for felony drug crimes, Mr. Wright's license to practice law was suspended for two years and -one day as. a result of his guilty plea to a charge of distributing cocaine. Id. T1, 907 P.2d at 1061-1062. Mr. Wright and two other attorneys pooled their money to purchase a small amount of cocaine *470for their personal use. Id. ¶ 9, 907 P.2d at 1064, After his conviction, Mr. Wright served approximately one year in prison. Id. ¶ 11, 907 P.2d at 1064. Prior to seeking reinstatement to the OBA, Mr. Wright completed his criminal sentence in August 1992. Id. ¶ 13, 907 P.2d at 1064.
{ 13 After being released from prison, Mr. Wright worked as a law clerk for three different lawyers. Id. ¶ 11, 907 P.2d at 1064, His duties were performed under the supervision of licensed attorneys. Id, Assignments consisted primarily of legal research and writing, trial preparation, and clerical work. Id. Additionally, clients were informed that Mr. Wright could neither practice law nor offer legal advice. Id. Several witness testified on behalf of Mr. Wright to support his present moral fitness, the remorse he felt as a result of his criminal conviction, and his abstinence from illegal drug use. Id. ¶¶ 12-15, 907 P.2d at 1064-1065, Weighing the various factors required for reinstatement, we concluded, Mr. Wright had met his burden and authorized readmission to the OBA. Id. ¶ 28, 907 P.2d at 1066-1067.
1 14 We handed down another opinion with analogous facts in the case of In re Reinstatement of Johnston, 2007 OK 46, 162 P.3d 922, Mr. Johnston was convicted on five federal drug charges, including: one count of attempting to possess a steroid in violation of 21 U.S.C. § 846, a misdemeanor; three felony counts of using a telephone to facilitate distribution of marijuana in violation of 21 U.S.C. § 848); and one felony count of conspiracy to distribute marijuana in violation of 21 U.S.C. § 846. Id. ¶ 1 & 13, 162 P.3d at 928, 925, He served twenty-six months in the penitentiary, followed by three years of supervised release. Id. ¶ 1, 162 P.3d at 923, Mr. Johnston completed his criminal sentence in 2002. Id. ¶ 13, 162 P.3d at 925.
{15 Following his release from prison in 1999, Mr. Johnston voluntarily resigned from the OBA pending disciplinary proceedings. Id. ¶¶ 13-14, 162 P.3d at 925. Seven years later Mr. Johnston sought reinstatement with the OBA. Id. ¶ 2, 162 P.3d at 923. During the period Mr. Johnston's license was revoked, he worked for a number of lawyers as a paralegal, Id. ¶ 22, 162 P.3d at 926, His responsibilities included "assisting in interviewing clients :and witnesses, helping keep track. of witnesses and lawyers in the courthouse, asgisting lawyers in analyzing cases and legal issues, researching and writing various legal documents such as memo-randa, motions, briefs, and objections, all under supervision by the attorneys." Id.
€16 In addition to the resignation case, Mr. Johnston had been the subject of two prior disciplinary proceedings before this Court. He was suspended in 1998 for professional misconduct.5 Id. ¶ 11, 162 P.3d at 924-925. Thereafter, we issued a private reprimand for engaging in the unauthorized practice law during his 1993 suspension. Id. ¶ 12, 162 P.3d at 925, Despite the serious nature of his criminal convictions and the three OBA disciplinary matters, we determined Mr. Johnston had satisfied the difficult burden for reinstatement. Id. ¶¶ 35-36, 162 P.3d at 928.
{17 We declined to authorize reinstatement for a lawyer in the case of In re Reinstatement of Pierce, 1996 OK 65, 919 P.2d 422, Mr. Pierce tendered his resignation while charges of professional misconduct were pending against him. Id. ¶ 1, 919 P.2d at 423. The resignation followed Mr. Pierce's guilty pleas to multiple drug offenses, including: "one count of Conspiracy to Distribute a Controlled Dangerous Substance, Amphetamine (Methamphetamine); three counts of Distribution of a Controlled Dangerous Substance, ie, Methamphetamine; four counts .of Maintaining a Place Where a Controlled Dangerous Substance is Kept; a single count of Distribution of Ilegal Drugs; and, two counts of Possession of a Weapon while committing. a felony." Id. ¶ 2, 919 P.2d at 423. He was sentenced to twenty years of incarceration, with the final five years suspended, Id. ¶ 3, 919 P.2d at 423. Prior to completion *471of his criminal sentence, Mr. Pierce sought reinstatement to the OBA. Id. ¶ 3, 919 P.2d at 423. After hearing evidence for and against reinstatement, the PRT recommended that Mr. Pierce be reinstated. Weighing the relevant factors, this Court rejected Mr. Pierce's reinstatement petition. Id. ¶¶ 20-21, 919 P.2d at 426.
118 Although Blake's conviction for felony drug trafficking is especially troubling, we believe the mitigating evidence in this case weighs in favor of reinstatement. First, it is important to emphasize that like the attorneys in Wright and Johnston, Blake has completed his eriminal sentence. He has expressed deep remorse for his criminal transgressions and professional misconduct. More than thirty individuals, including, judges and attorneys who work daily with Blake, submitted letters recommending reinstatement.
119 The overwhelming evidence reflects that Blake is working diligently to maintain his sobriety and is walking a lawful path in life, One of his.counselor's noted:,
Although [Blake's] obligations are many, he maintains a positive attitude and keeps a strict routine of life balance to ensure his sobriety always comes first, [Blake] at tended my IOP classes, 12 step groups, church, gained employment, paid child support, worked in time with his [daughter], maintained a gym membership and completed all the requirements of the court for parole and supervision. In addition he has added working at the courthouse and jail! (Hlen is an extraordinary man who has demonstrated over a number of years he is going to do whatever it takes to maintain his sobriety and regain his life.
Respondent's Ex. 11, Letter from Johnnie Moss, LPC. To determine his recovery needs, Blake attended seven different sessions with a licensed drug and alcohol counselor. Blake has been assigned a mentor from Lawyers Helping Lawyers to help maintain his sobriety.6 He attends meetings twice weekly through AA and Celebrate Recovery. Additionally, Blake has utilized daily exercise to enhance his physical and mental health. Rob Nigh and his first assistant both acknowledged the paramount need for Blake to maintain his sobriety, and each pledged to promptly report any relapse to the OBA.
[20 We also find it compelling that both the assistant district attorney who prosecuted the eriminal charge against Blake, and the judge who sentenced him, testified in favor of reinstatement. Lora Howard was the assistant district attorney who was assigned the drug trafficking case against Blake. In 2008, she accepted employment with the Tulsa County Public Defender and has worked directly with Blake since 2010. During the PRT hearing, Ms. Howard noted "I will tell you that I was horrifically offended by [Blake's criminal acts] ... [hlow can [Blake] bring this kind of disgrace on this profession that I've worked so hard to get to, so I was very personally offended by it." Tr. PRT Hearing, at 88-89. When asked about Blake's reinstatement to the OBA, Ms. Howard opined, "Beyond any doubt, he possesses the moral character to be reinstated, in my opinion." Tr. PRT Hearing, at 50. Former District Judge William Kellough was responsible for imposing Blake's six-year sentence for the trafficking conviction. After being released from prison, Blake crossed paths with Kellough at the local YMCA. After the two men developed a friendship, Blake was invited to appear as a guest speaker at Kel-lough's church to discuss his drug addiction, incarceration, and rehabilitation efforts. Kellough testified during the PRT hearing that he fully supports Blake's reinstatemgnt, "I came [to the PRT hearing] because I believe in [Blake] and I believe that he needs a second chance to be a practicing lawyer Tr. PRT Hearing, at 19.
1121 We believe Blake has satisfied his burden of establishing his conduct will conform to the high standards required of a member of the Bar. Blake has presented clear and convincing evidence demonstrating (1) his present moral fitness; (2) an under*472standing and consciousness of the wrongful nature of his unlawful conduct and the disrepute it brought upon the legal profession; (8) his present sobriety and an ability to abstain from drug or alcohol use; and (4) good conduct subsequent to his resignation.
Blake's present competence .to practice law
122 We next address (1) whether Blake "possesses the competency and learning inthe law required for admission to practice law in the State of Oklahoma;" and (2) whether Blake has overcome the presumption that he should be "required to take and successfully pass the regular examination" based on his absence from the OBA for nearly eight years, RGDP Rule 11.5(c) As noted, the PRT did not issue any findings as instructed by Rule 11.5(c) However, the evidence demonstrates Blake possesses the necessary competence for re-admission. For the past five years, Blake has been employed with the Tulsa County Public Defender, Blake's responsibilities have required him to maintain a proficiency in the law and kept him immersed in the day-to-day functioning of criminal proceedings. Public Defender Rob Nigh testified that Blake is a "tremendous asset" to his office, and he added that Blake is both knowledgeable of the law and competent. Finally, Blake completed 46.5 hours of MCLE in calendar years 2014 and 2015, and completed 'credits sufficient to satisfy his 2005 MCLE.7
Conclusion
123 We find Petitioner Glenn Blake has established by clear and convincing evidence that his conduct will conform to the high standards i'equired of a member of the Bar. We find that Blake is competent to resume the practice of law, subject to compliance with the two-year probationary conditions outlined by the OBA. Respondent is ordered to pay the costs of this proceeding in the amount of $22.40 within thirty (30) days after the effective date of this opinion.
PETITION FOR REINSTATEMENT GRANTED; COSTS IMPOSED
f 24 REIF, C.J., KAUGER, WATT WINCHESTER EDMONDSON, COLBERT and GURICH (by separate writing), JJ., concur,.
1 25 COMES V.C.J. and TAYLOR J., dissent.

. State of Oklahoma v. Glennon J. Blake, Tulsa County Case No. CF-2007-3501.


. Blake had already been suspended by orders entered on September 17, 2007, for neglecting to comply with MCLE requirements and failing to pay OBA dues. See In the Matter of the Striking of Names of Members of the Oklahoma Bar Association, 2007 OK 71, 287 P.3d 984; and In the Matter of the Striking of Names of Members of the Oklahoma Bar Association, 2007 OK 72, 287 P.3d 983.


. Blake began working as a part-time employee. He was offered and accepted a full-time job with the Tulsa County Public Defender in 2013.


. In recent reinstatement cases, the PRT has neglected to specifically address RGDP Rule 11.5(c). See e.g., In re Reinstatement of Morgan, 2014 OK 110, ¶ 17, 340 P.3d 1, 5; In re Reinstatement of Herkert, 2012 OK 74, ¶ 1, n. 1. Rule 11.5(c) requires the PRT to issue a specific finding as to [whether or not the apphcant possesses the competency and learning in the law required for admission to practice law." Rule 11.5(c) additionally creates a presumption that any applicant who has been suspended or disbarred for more than five (5) years should be required to take the bar examination beforé readmission. While this presumption may be overcome, if the "evidence is insufficient to establish the applicant's competency and learning in the law," the applicant must "take and pass the regular bar examination before a finding as to his qualifications shall be; made in his favor." Id. -


. In the 1993 OBA matter, we found Mr. Johnston had failed "to diligently and competently - represent and communicate appropriately with his clients, made a false statement to the court and Hoinminglc‘ed' and converted his clients' funds." In re Reinstatement of Johnston, ¶ 11, 162 P.3d at 924-925.


. Lawyers Helping Lawyers is a program "designed to (a) assist, through direct contact, lawyers impaired by substance abuse, depression, stress and other practice-related malaise and (b) assure the public of competent legal representation." State of Okla. ex rel. Okla. Bar Ass'n v. Giger, 2001 OK 96, ¶ 4, n. 12, 37 P.3d 856, 860.


. See footnote 2.